Order entered January 10, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-00028-CV

                               CYNTHIA PAROSKI, Appellant

                                                V.

                          STAVICK2 INC. D/B/A TROPIX, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-00206-2011

                                            ORDER
       Before the Court is appellant’s January 7, 2013 motion to extend time to file notice of

appeal. Appellant’s motion to extend time to file notice of appeal is GRANTED, and the notice

of appeal is considered timely filed.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE